
	
		I
		112th CONGRESS
		1st Session
		H. R. 2847
		IN THE HOUSE OF REPRESENTATIVES
		
			September 7, 2011
			Mr. Smith of Texas
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To create a nonimmigrant H–2C work visa program for
		  agricultural workers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Specialty Agriculture
			 Act.
		2.H–2C temporary
			 agricultural work visa programSection 101(a)(15)(H) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(H)) is amended by striking ; or
			 (iii) and inserting , or (c) having a residence in a foreign
			 country which he has no intention of abandoning who is coming temporarily to
			 the United States to perform agricultural labor or services that are defined as
			 agricultural labor in section 3121(g) of the Internal Revenue Code of 1986, as
			 agriculture in section 3(f) of the Fair Labor Standards Act of 1938 (29 U.S.C.
			 203(f)), and the pressing of apples for cider on a farm; or
			 (iii).
		3.Admission of
			 temporary H–2C workers
			(a)Procedure for
			 admissionChapter 2 of title
			 II of the Immigration and Nationality Act (8 U.S.C. 1181 et seq.) is amended by
			 inserting after section 218 the following:
				
					218A.Admission of
				temporary H–2C workers
						(a)DefinitionsIn this section:
							(1)Area of
				employmentThe term
				area of employment means the area within normal commuting distance
				of the worksite or physical location where the work of the H–2C worker is or
				will be performed. If such work site or location is within a Metropolitan
				Statistical Area, any place within such area shall be considered to be within
				the area of employment.
							(2)DisplaceThe term displace means to lay
				off a worker from a job that is essentially equivalent to the job for which an
				H–2C worker is sought. A job shall not be considered to be essentially
				equivalent to another job unless the job—
								(A)involves essentially the same
				responsibilities as such other job;
								(B)was held by a
				United States worker with substantially equivalent qualifications and
				experience; and
								(C)is located in the
				same area of employment as the other job.
								(3)Eligible
				individualThe term
				eligible individual means an individual who is not an unauthorized
				alien (as defined in section 274A(h)(3)) with respect to the employment of the
				individual.
							(4)EmployerThe term employer means an
				employer who hires workers to perform agricultural employment.
							(5)H–2C
				workerThe term H–2C
				worker means a nonimmigrant described in section
				101(a)(15)(H)(ii)(c).
							(6)Lay off
								(A)In
				generalThe term lay
				off—
									(i)means to cause a
				worker’s loss of employment, other than through a discharge for inadequate
				performance, violation of workplace rules, cause, voluntary departure,
				voluntary retirement, or the expiration of a grant or contract (other than a
				temporary employment contract entered into in order to evade a condition
				described in paragraph (3) of subsection (b)); and
									(ii)does not include any situation in which the
				worker is offered, as an alternative to such loss of employment, a similar
				employment opportunity with the same employer (or, in the case of a placement
				of a worker with another employer under subsection (b)(7), with either employer
				described in such subsection) at equivalent or higher compensation and benefits
				than the position from which the employee was discharged, regardless of whether
				or not the employee accepts the offer.
									(B)ConstructionNothing in this paragraph is intended to
				limit an employee’s rights under a collective bargaining agreement or other
				employment contract.
								(7)Prevailing
				wageThe term
				prevailing wage means the wage rate paid to workers in the same
				occupation in the area of employment that is calculated using the same
				methodology used by the Department of Labor to determine prevailing wages for
				the purpose of the program described in section 101(a)(15)(H)(ii)(b) on January
				1, 2011, except that if the wage rate is determined by means of a governmental
				survey, the survey shall provide at least four levels of wages commensurate
				with factors such as experience, qualifications, and the level of supervision
				(except that where an existing government survey has only 2 levels, 2
				intermediate levels may be created by dividing by 3, the difference between the
				2 levels offered, adding the quotient thus obtained to the first level and
				subtracting that quotient from the second level), and that if the wage rate is
				determined by a survey that provides at least four levels of wages commensurate
				with factors such as experience, qualifications and the level of supervision,
				the prevailing wage shall be equal to the first wage level.
							(8)United States
				workerThe term United
				States worker means any worker who is—
								(A)a citizen or
				national of the United States; or
								(B)an alien who is lawfully admitted for
				permanent residence, is admitted as a refugee under section 207, is granted
				asylum under section 208, or is an immigrant otherwise authorized, by this Act
				or by the Secretary of Homeland Security, to be employed.
								(b)PetitionAn
				employer, or an association acting as an agent or joint employer for its
				members, that seeks the admission into the United States of an H–2C worker
				shall file with the Secretary of Agriculture a petition attesting to the
				following:
							(1)Temporary work
				or services
								(A)In
				generalThe employer is seeking to employ a specific number of
				agricultural workers on a temporary basis and will provide compensation to such
				workers at a specified wage rate.
								(B)DefinitionFor
				purposes of this paragraph, a worker is employed on a temporary basis if the
				employer intends to employ the worker for no longer than 10 months during any
				contract period.
								(2)Benefits, wages,
				and working conditionsThe employer will provide, at a minimum,
				the benefits, wages, and working conditions required by subsection (k) to all
				workers employed in the jobs for which the H–2C worker is sought and to all
				other temporary workers in the same occupation at the place of
				employment.
							(3)Nondisplacement
				of United States workersThe
				employer did not displace and will not displace a United States worker employed
				by the employer during the period of employment of the H–2C worker and during
				the 30-day period immediately preceding such period of employment in the
				occupation at the place of employment for which the employer seeks approval to
				employ H–2C workers.
							(4)Recruitment
								(A)In
				generalThe employer—
									(i)conducted adequate recruitment in the area
				of intended employment before filing the attestation; and
									(ii)was unsuccessful in locating a qualified
				United States worker for the job opportunity for which the H–2C worker is
				sought.
									(B)Other
				requirementsThe recruitment
				requirement under subparagraph (A) is satisfied if the employer places—
									(i)a local job order with the State workforce
				agency serving the local area where the work will be performed, except that
				nothing in this clause shall require the employer to file an interstate job
				order under section 653 of title 20, Code of Federal Regulations; and
									(ii)a Sunday advertisement in a newspaper of
				general circulation in the area of intended employment.
									(C)Advertisement
				requirementThe advertisement
				requirement under subparagraph (B)(ii) is satisfied if the
				advertisement—
									(i)names the
				employer;
									(ii)directs
				applicants to contact the employer or their representative;
									(iii)provides a
				description of the vacancy that is specific enough to apprise United States
				workers of the job opportunity for which certification is sought;
									(iv)describes the
				geographic area with enough specificity to apprise applicants of any travel
				requirements and where applicants will likely have to reside to perform the
				job; and
									(v)states the rate of
				pay, which shall not be less than the wage as described in subsection
				(k)(2)(A).
									(D)End of
				recruitment requirementThe
				requirement to recruit United States workers shall terminate on the first day
				of the contract period that work begins.
								(5)Offers to United
				States workersThe employer
				has offered or will offer the job for which the H–2C worker is sought to any
				eligible United States worker who—
								(A)applies;
								(B)is qualified for
				the job; and
								(C)will be available
				at the time and place of need.
								This
				requirement shall not apply to a United States worker who applies for the job
				on or after the first day of the contract period that work begins.(6)Provision of
				insuranceIf the job for which the H–2C worker is sought is not
				covered by State workers’ compensation law, the employer will provide, at no
				cost to the worker unless State law provides otherwise, insurance covering
				injury and disease arising out of, and in the course of, the worker’s
				employment, which will provide benefits at least equal to those provided under
				the State workers’ compensation law for comparable employment.
							(7)Requirements for
				placement of H–2C workers with other employersA nonimmigrant who is admitted into the
				United States as an H–2C worker may be transferred to another employer that has
				filed a petition under this subsection and is in compliance with this
				section.
							(8)Strike or
				lockoutThere is not a strike
				or lockout in the course of a labor dispute which, under regulations
				promulgated by the Secretary of Agriculture, precludes the hiring of H–2C
				workers.
							(9)HousingExcept for H–2C workers who are reasonably
				able to return to their permanent residence (either within or outside the
				United States) within the same day, the employer will provide housing to H–2C
				workers through one of the following means:
								(A)Employer-owned
				housing in accordance with regulations promulgated by the Secretary of
				Agriculture.
								(B)Rental or public accommodations or other
				substantially similar class of habitation in accordance with regulations
				promulgated by the Secretary of Agriculture.
								(C)Except where the Governor of the State has
				certified that there is inadequate housing available in the area of intended
				employment for migrant farm workers and H–2C workers seeking temporary housing
				while employed in agricultural work, the employer may furnish the worker with a
				housing voucher in accordance with regulations, if—
									(i)the employer has
				verified that housing is available for the period during which the work is to
				be performed, within a reasonable commuting distance of the place of
				employment, for the amount of the voucher provided, and that the voucher is
				useable for that housing;
									(ii)upon the request
				of a worker seeking assistance in locating housing for which the voucher will
				be accepted, the employer makes a good faith effort to assist the worker in
				identifying, locating and securing housing in the area of intended employment;
				and
									(iii)payment for the
				housing is made with a housing voucher that is only redeemable by the housing
				owner or their agent.
									An
				employer who provides housing through one of the foregoing means shall not be
				deemed a housing provider under section 203 of the Migrant and Seasonal
				Agricultural Worker Protection Act (29 U.S.C. 1823) by virtue of providing such
				housing.(10)Previous
				violationsThe employer has not, during the previous two-year
				period, employed H–2C workers and knowingly violated a material term or
				condition of approval with respect to the employment of domestic or
				nonimmigrant workers, as determined by the Secretary of Agriculture after
				notice and opportunity for a hearing.
							(c)Public
				examinationNot later than 1
				working day after the date on which a petition under this section is filed, the
				employer shall make a copy of each such petition available for public
				examination, at the employer’s principal place of business or worksite.
						(d)List
							(1)In
				generalThe Secretary of
				Agriculture shall maintain a list of the petitions filed under subsection (b),
				which shall—
								(A)be sorted by employer; and
								(B)include the number
				of H–2C workers sought, the wage rate, the period of intended employment, and
				the date of need for each alien.
								(2)AvailabilityThe Secretary of Agriculture shall make the
				list available for public examination.
							(e)Petitioning for
				admission
							(1)Consideration of
				petitionsFor petitions filed and considered under subsection
				(b)—
								(A)the Secretary of
				Agriculture may not require such petition to be filed more than 28 calendar
				days before the first date the employer requires the labor or services of the
				H–2C worker;
								(B)unless the
				Secretary of Agriculture determines that the petition is incomplete or
				obviously inaccurate, the Secretary, not later than 10 business days after the
				date on which such petition was filed, shall either approve or reject the
				petition and provide the petitioner with notice of such action by means
				ensuring same or next day delivery; and
								(C)if the Secretary determines that the
				petition is incomplete or obviously inaccurate, the Secretary shall—
									(i)within 5 business
				days of receipt of the petition, notify the petitioner of the deficiencies to
				be corrected by means ensuring same or next day delivery; and
									(ii)within 10
				business days of receipt of the corrected petition, approve or deny the
				petition and provide the petitioner with notice of such action by means
				ensuring same or next day delivery.
									(2)Petition
				agreementsBy filing an H–2C
				petition, a petitioner and each employer consents to allow access to the site
				where the labor is being performed to the Department of Agriculture or the
				Department of Homeland Security for the purpose of investigations to determine
				compliance with H–2C requirements and the immigration laws. Notwithstanding any
				other provision of law, the Departments of Agriculture and Homeland Security
				cannot delegate their compliance functions to other agencies or
				Departments.
							(f)Roles of
				agricultural associations
							(1)Permitting
				filing by agricultural associationsA petition under subsection (b) to hire an
				alien as a temporary agricultural worker may be filed by an association of
				agricultural employers which use agricultural services.
							(2)Treatment of
				associations acting as employersIf an association is a joint employer of
				temporary agricultural workers, such workers may be transferred among its
				members to perform agricultural services of a temporary nature for which the
				petition was approved.
							(3)Treatment of
				violations
								(A)Individual
				memberIf an individual
				member of a joint employer association violates any condition for approval with
				respect to the member’s petition, the Secretary of Agriculture shall consider
				as an employer for purposes of subsection (b)(10) and invoke penalties pursuant
				to subsection (i) against only that member of the association unless the
				Secretary of Agriculture determines that the association or other member
				participated in, had knowledge of, or had reason to know of the
				violation.
								(B)Association of
				agricultural employersIf an
				association representing agricultural employers as a joint employer violates
				any condition for approval with respect to the association’s petition, the
				Secretary of Agriculture shall consider as an employer for purposes of
				subsection (b)(10) and invoke penalties pursuant to subsection (i) against only
				the association and not any individual member of the association, unless the
				Secretary determines that the member participated in, had knowledge of, or had
				reason to know of the violation.
								(g)Expedited
				administrative appealsThe
				Secretary of Agriculture shall promulgate regulations to provide for an
				expedited procedure—
							(1)for the review of
				a denial of a petition under this section by the Secretary; or
							(2)at the
				petitioner’s request, for a de novo administrative hearing at which new
				evidence may be introduced.
							(h)Miscellaneous
				provisions
							(1)Endorsement of
				documentsThe Secretary of Homeland Security shall provide for
				the endorsement of entry and exit documents of H–2C workers as may be necessary
				to carry out this section and to provide notice for purposes of section
				274A.
							(2)Fees
								(A)In
				generalThe Secretary of
				Agriculture shall require, as a condition of approving the petition, the
				payment of a fee, in accordance with subparagraph (B), to recover the
				reasonable cost of processing petitions.
								(B)Fee by type of
				employee
									(i)Single
				employerAn employer whose petition for temporary alien
				agricultural workers is approved shall, for each approved petition, pay a fee
				that—
										(I)subject to
				subclause (II), is equal to $100 plus $10 for each approved H–2C worker;
				and
										(II)does not exceed
				$1,000.
										(ii)AssociationEach
				employer-member of a joint employer association whose petition for H–2C workers
				is approved shall, for each such approved petition, pay a fee that—
										(I)subject to
				subclause (II), is equal to $100 plus $10 for each approved H–2C worker;
				and
										(II)does not exceed
				$1,000.
										(iii)Limitation on
				association feesA joint employer association under clause (ii)
				shall not be charged a separate fee.
									(C)Method of
				paymentThe fees collected
				under this paragraph shall be paid by check or money order to the Department of
				Agriculture. In the case of employers of H–2C workers that are members of a
				joint employer association petitioning on their behalf, the aggregate fees for
				all employers of H–2C workers under the petition may be paid by 1 check or
				money order.
								(i)Enforcement
							(1)Investigations
				and auditsThe Secretary of
				Agriculture shall be responsible for conducting investigations and random
				audits of employer work sites to ensure compliance with the requirements of the
				H–2C program. All monetary fines levied against violating employers shall be
				paid to the Department of Agriculture and used to enhance the Department of
				Agriculture's investigatory and auditing power.
							(2)Failure to meet
				conditionsIf the Secretary
				of Agriculture finds, after notice and opportunity for a hearing, a failure to
				meet a condition of subsection (b), or a material misrepresentation of fact in
				a petition under subsection (b), the Secretary—
								(A)may impose such
				other administrative remedies (including civil money penalties in an amount not
				to exceed $1,000 per violation) as the Secretary determines to be appropriate;
				and
								(B)may disqualify the
				employer from the employment of H–2C workers for a period of 1 year.
								(3)Penalties for
				willful failureIf the
				Secretary of Agriculture finds, after notice and opportunity for a hearing, a
				willful failure to meet a material condition of subsection (b), or a willful
				misrepresentation of a material fact in a petition under subsection (b), the
				Secretary—
								(A)may impose such other administrative
				remedies (including civil money penalties in an amount not to exceed $5,000 per
				violation) as the Secretary determines to be appropriate;
								(B)may disqualify the
				employer from the employment of H–2C workers for a period of 2 years;
								(C)may, for a subsequent violation not arising
				out of the prior incident, disqualify the employer from the employment of H–2C
				workers for a period of 5 years; and
								(D)may, for a subsequent violation not arising
				out of the prior incident, permanently disqualify the employer from the
				employment of H–2C workers.
								(4)Penalties for
				displacement of United States workersIf the Secretary of Agriculture finds,
				after notice and opportunity for a hearing, a willful failure to meet a
				material condition of subsection (b) or a willful misrepresentation of a
				material fact in a petition under subsection (b), in the course of which
				failure or misrepresentation the employer displaced a United States worker
				employed by the employer during the period of employment on the employer's
				petition under subsection (b) or during the period of 30 days preceding such
				period of employment, the Secretary—
								(A)may impose such other administrative
				remedies (including civil money penalties in an amount not to exceed $15,000
				per violation) as the Secretary determines to be appropriate;
								(B)may disqualify the
				employer from the employment of H–2C workers for a period of 5 years;
				and
								(C)may, for a second violation, permanently
				disqualify the employer from the employment of H–2C workers.
								(j)Failure To pay
				wages or required benefits
							(1)AssessmentIf the Secretary of Agriculture finds,
				after notice and opportunity for a hearing, that the employer has failed to pay
				the wages, transportation, subsistence reimbursement, or guarantee of
				employment attested by the employer under subsection (b)(2), the Secretary
				shall assess payment of back wages, or such other required benefits, due any
				United States worker or H–2C worker employed by the employer in the specific
				employment in question.
							(2)AmountThe back wages or other required benefits
				described in paragraph (1)—
								(A)shall be equal to
				the difference between the amount that should have been paid and the amount
				that was paid to such worker; and
								(B)shall be
				distributed to the worker to whom such wages are due.
								(k)Minimum wages,
				benefits, and working conditions
							(1)Preferential
				treatment of aliens prohibited
								(A)In
				generalEach employer seeking
				to hire United States workers shall offer such workers not less than the same
				benefits, wages, and working conditions that the employer is offering, intends
				to offer, or will provide to H–2C workers. No job offer may impose on United
				States workers any restrictions or obligations which will not be imposed on the
				employer’s H–2C workers.
								(B)InterpretationEvery interpretation and determination made
				under this section or under any other law, regulation, or interpretative
				provision regarding the nature, scope, and timing of the provision of these and
				any other benefits, wages, and other terms and conditions of employment shall
				be made so that—
									(i)the services of
				workers to their employers and the employment opportunities afforded to workers
				by the employers, including those employment opportunities that require United
				States workers or H–2C workers to travel or relocate in order to accept or
				perform employment—
										(I)mutually benefit
				such workers, as well as their families, and employers; and
										(II)principally
				benefit neither employer nor employee; and
										(ii)employment
				opportunities within the United States benefit the United States
				economy.
									(2)Required
				wages
								(A)In
				generalEach employer
				petitioning for workers under subsection (b) shall pay not less than the
				greater of—
									(i)the prevailing
				wage; or
									(ii)the applicable
				Federal, State, or local minimum wage, whichever is greatest.
									(B)Special
				ruleAn employer can utilize
				a piece rate or other alternative wage payment system as long as the employer
				guarantees each worker a wage rate that equals or exceeds the amount required
				under subparagraph (A).
								(3)Reimbursement of
				transportation costs
								(A)Requirement for
				reimbursement
									(i)In
				generalExcept for H–2C
				workers who are reasonably able to return to their permanent residence (either
				within or outside the United States) within the same day, an H–2C worker who
				completes 50 percent of the period of employment of the job for which the
				worker was hired, beginning on the first day of such employment, shall be
				reimbursed by the employer for the cost of the worker’s transportation and
				subsistence from—
										(I)the place from
				which the H–2C worker was approved to enter the United States to the location
				at which the work for the employer is performed; or
										(II)if the H–2C
				worker traveled from a place in the United States at which the H–2C worker was
				last employed, from such place of last employment to the location at which the
				work for the employer is performed.
										(ii)ConstructionNotwithstanding the Fair Labor Standards
				Act of 1938 (29 U.S.C. 201 et seq.), the employer need not reimburse the cost
				of the H–2C worker’s transportation and subsistence unless the worker has
				completed 50 percent of the period of employment of the job for which the
				workers was hired.
									(B)Timing of
				reimbursementReimbursement to the worker of expenses for the
				cost of the worker’s transportation and subsistence to the place of employment
				under subparagraph (A) shall be considered timely if such reimbursement is made
				not later than the worker’s first regular payday after a worker completes 50
				percent of the period of employment of the job opportunity as provided under
				this paragraph.
								(C)Additional
				reimbursementExcept for H–2C
				workers who are reasonably able to return to their permanent residence (either
				within or outside the United States) within the same day, an H–2C worker who
				completes the period of employment for the job opportunity involved shall be
				reimbursed by the employer for the cost of the worker’s transportation and
				subsistence from the work site to the place where the worker was approved to
				enter the United States to work for the employer. If the worker has contracted
				with a subsequent employer, the previous and subsequent employer shall share
				the cost of the worker’s transportation and subsistence from work site to work
				site.
								(D)Limitation
									(i)Amount of
				reimbursementThe amount of reimbursement provided to a worker or
				alien under this paragraph shall be equal to the lesser of—
										(I)the actual cost to
				the worker or alien of the transportation and subsistence involved; or
										(II)the most
				economical and reasonable common carrier transportation charges and subsistence
				costs for the distance involved.
										(ii)Distance
				traveledNo reimbursement under subparagraph (A) or (B) shall be
				required if the distance traveled is 100 miles or less.
									(E)Reimbursement
				for laid off workersIf the worker is laid off or employment is
				terminated for contract impossibility (as described in paragraph (5)(D)) before
				the anticipated ending date of employment, the employer shall provide—
									(i)the transportation
				and subsistence reimbursement required under subparagraph (C); and
									(ii)notwithstanding
				whether the worker has completed 50 percent of the period of employment, the
				transportation and subsistence reimbursement required under subparagraph
				(A).
									(F)ConstructionNotwithstanding
				the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.), the employer is
				not required to reimburse visa, passport, consular, or international border
				crossing fees or any other fees associated with the H–2C worker’s lawful
				admission into the United States to perform employment that may be incurred by
				the worker.
								(4)Employment
				guarantee
								(A)In
				general
									(i)RequirementEach
				employer petitioning for workers under subsection (b) shall guarantee to offer
				the worker employment for the hourly equivalent of not less than 50 percent of
				the work hours during the total anticipated period of employment, beginning
				with the first work day after the arrival of the worker at the place of
				employment and ending on the expiration date specified in the job offer.
									(ii)Failure to meet
				guaranteeIf the employer affords the United States worker or the
				H–2C worker less employment than that required under this subparagraph, the
				employer shall pay such worker the amount which the worker would have earned if
				the worker had worked for the guaranteed number of hours.
									(iii)Period of
				employmentFor purposes of this subparagraph, the term
				period of employment means the total number of anticipated work
				hours and workdays described in the job offer and shall exclude the worker’s
				Sabbath and Federal holidays.
									(B)Calculation of
				hoursAny hours which the worker fails to work, up to a maximum
				of the number of hours specified in the job offer for a work day, when the
				worker has been offered an opportunity to do so, and all hours of work actually
				performed (including voluntary work in excess of the number of hours specified
				in the job offer in a work day, on the worker’s Sabbath, or on Federal
				holidays) may be counted by the employer in calculating whether the period of
				guaranteed employment has been met.
								(C)LimitationIf
				the worker voluntarily abandons employment before the end of the contract
				period, or is terminated for cause, the worker is not entitled to the 50
				percent guarantee described in subparagraph (A).
								(D)Termination of
				employment
									(i)In
				generalIf, before the expiration of the period of employment
				specified in the job offer, the services of the worker are no longer required
				due to any form of natural disaster, including flood, hurricane, freeze,
				earthquake, fire, drought, plant or animal disease, pest infestation,
				regulatory action, or any other reason beyond the control of the employer
				before the employment guarantee in subparagraph (A) is fulfilled, the employer
				may terminate the worker’s employment.
									(ii)RequirementsIf
				a worker’s employment is terminated under clause (i), the employer
				shall—
										(I)fulfill the
				employment guarantee in subparagraph (A) for the work days that have elapsed
				during the period beginning on the first work day after the arrival of the
				worker and ending on the date on which such employment is terminated;
										(II)make efforts to
				transfer the United States worker to other comparable employment acceptable to
				the worker; and
										(III)not later than
				24 hours after termination, notify (or have an association acting as an agent
				for the employer notify) the Secretary of Homeland Security of such
				termination.
										(l)Period of
				admission
							(1)In
				generalAn H–2C worker shall
				be admitted for a period of employment, not to exceed 10 months, that
				includes—
								(A)a period of not
				more than 7 days prior to the beginning of the period of employment for the
				purpose of travel to the work site; and
								(B)a period of not
				more than 14 days following the period of employment for the purpose of
				departure or extension based on a subsequent offer of employment.
								(2)Employment
				limitationAn alien may not
				be employed during the 14-day period described in paragraph (1)(B) except in
				the employment for which the alien is otherwise authorized.
							(m)Abandonment of
				employment
							(1)In
				generalAn alien admitted or provided status under section
				101(a)(15)(H)(ii)(c) who abandons the employment which was the basis for such
				admission or status—
								(A)shall have failed
				to maintain nonimmigrant status as an H–2C worker; and
								(B)shall depart the
				United States or be subject to removal under section 237(a)(1)(C)(i).
								(2)Report by
				employerNot later than 24
				hours after an employer learns of the abandonment of employment by an H–2C
				worker, the employer or association acting as an agent for the employer, shall
				notify the Secretary of Homeland Security of such abandonment.
							(3)RemovalThe Secretary of Homeland Security shall
				promptly remove from the United States any H–2C worker who violates any term or
				condition of the worker’s nonimmigrant status.
							(4)Voluntary
				terminationNotwithstanding
				paragraph (1), an alien may voluntarily terminate the alien’s employment if the
				alien promptly departs the United States upon termination of such
				employment.
							(n)Replacement of
				alienAn employer may
				designate an eligible alien to replace an H–2C worker who abandons employment
				notwithstanding the numerical limitation found in section 214(g)(1)(C).
						(o)Extension of
				stay of H–2C workers in the United States
							(1)Extension of
				stayIf an employer seeks approval to employ an H–2C worker who
				is lawfully present in the United States, the petition filed by the employer or
				an association pursuant to subsection (b) shall request an extension of the
				alien’s stay and, if applicable, a change in the alien’s employment.
							(2)Work
				authorization upon filing petition for extension of stay
								(A)In
				generalAn alien who is
				lawfully present in the United States on the date of the filing of a petition
				to extend the stay of the alien may commence or continue the employment
				described in a petition under paragraph (1) until and unless the petition is
				denied. The employer shall provide a copy of the employer’s petition for
				extension of stay to the alien. The alien shall keep the petition with the
				alien’s identification and employment eligibility document, as evidence that
				the petition has been filed and that the alien is authorized to work in the
				United States.
								(B)Employment
				eligibility documentUpon
				approval of a petition for an extension of stay or change in the alien’s
				authorized employment, the Secretary of Homeland Security shall provide a new
				or updated employment eligibility document to the alien indicating the new
				validity date, after which the alien is not required to retain a copy of the
				petition.
								(C)File
				definedIn this paragraph,
				the term file means sending the petition by certified mail via the
				United States Postal Service, return receipt requested, or delivering by
				guaranteed commercial delivery which will provide the employer with a
				documented acknowledgment of the date of receipt of the petition for an
				extension of stay.
								(3)Limitation on an
				individual’s stay in status
								(A)Maximum
				periodThe maximum continuous period of authorized status as an
				H–2C worker (including any extensions) is 10 months.
								(B)Requirement to
				remains outside the United StatesIn the case of an alien outside the United
				States whose period of authorized status as an H–2C worker (including any
				extensions) has expired, the alien may not again apply for admission to the
				United States as an H–2C worker unless the alien has remained outside the
				United States for a continuous period equal to at least
				1/5 the duration of the alien’s previous period of
				authorized status as an H–2C worker (including any
				extensions).
								.
			(b)Prohibition on
			 family membersSection 101(a)(15)(H) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(H)) is amended by striking
			 him; at the end and inserting him, except that no spouse
			 or child may be admitted under clause (ii)(c);.
			(c)Numerical
			 capSection 214(g)(1) of the Immigration and Nationality Act (8
			 U.S.C. 1184(g)(1)) is amended—
				(1)in subparagraph
			 (A), by striking or at the end;
				(2)in subparagraph
			 (B), by striking the period at the end and inserting ; or;
			 and
				(3)by adding at the
			 end the following:
					
						(C)under section 1101(a)(15)(H)(ii)(c) may not
				exceed
				500,000.
						.
				(d)Clerical
			 amendmentThe table of contents for the Immigration and
			 Nationality Act (8 U.S.C. 1101 et seq.) is amended by inserting after the item
			 relating to section 218 the following:
				
					
						Sec. 218A. Admission of temporary H–2C
				workers.
					
					.
			4.Legal
			 assistance
			(a)In
			 generalA nonimmigrant worker admitted to or permitted to remain
			 in the United States under section 101(a)(15)(H)(ii)(c) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(c)) for agricultural labor or
			 service shall be considered to be an alien described in section 101(a)(20) of
			 such Act (8 U.S.C. 1101(a)(20)) for purposes of establishing eligibility for
			 legal assistance under the Legal Services Corporation Act (42 U.S.C. 2996 et
			 seq.), but only with respect to legal assistance on matters relating to wages,
			 housing, transportation, and other employment rights as provided in the job
			 offer under which the nonimmigrant was admitted. The Legal Services Corporation
			 may not provide legal assistance for or on behalf of any such alien, and may
			 not provide financial assistance to any person or entity that provides legal
			 assistance for or on behalf of such alien, unless the alien is present in the
			 United States at the time the legal assistance is provided.
			(b)MediationAn H–2C worker may not bring a civil action
			 for damages against their employer, nor may the Legal Services Corporation or
			 any other attorney or individual bring a civil action for damages on behalf of
			 an H–2C worker, unless at least 90 days prior to bringing the action a request
			 has been made to the Federal Mediation and Conciliation Service to assist the
			 parties in reaching a satisfactory resolution of all issues involving all
			 parties to the dispute and mediation has been attempted.
			(c)Condition for
			 entry onto property for Legal Services Corporation
			 representationNo employer of a nonimmigrant having status under
			 section 101(a)(15)(H)(ii)(c) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(15)(H)(ii)(c)) shall be required to permit any recipient of a grant or
			 contract under section 1007 of the Legal Services Corporation Act (42 U.S.C.
			 2996f), or any employee of such a recipient, to enter upon the employer’s
			 property, unless such recipient or employee has a pre-arranged appointment with
			 a specific nonimmigrant having such status.
			5.Migrant and
			 seasonal agricultural worker protectionSection 3(8)(B)(ii) of the Migrant and
			 Seasonal Agricultural Worker Protection Act (29 U.S.C. 1802(8)(B)(ii)) is
			 amended by striking under sections 101(a)(15)(H)(ii)(a) and 214(c) of
			 the Immigration and Nationality Act. and inserting under
			 subclauses (a) and (c) of section 101(a)(15)(H)(ii), and section 214(c), of the
			 Immigration and Nationality Act. .
		6.Arbitration and
			 mediation
			(a)ApplicabilityAny
			 H–2C worker may, as a condition of employment with an employer, be subject to
			 mandatory binding arbitration and mediation of any grievance relating to the
			 employment relationship. An employer shall provide any such worker with notice
			 of such condition of employment at the time the job offer is made.
			(b)Allocation of
			 costsAny cost associated with such arbitration and mediation
			 process shall be equally divided between the employer and the H–2C worker,
			 except that each party shall be responsible for the cost of its own counsel, if
			 any.
			(c)DefinitionsAs
			 used in this section:
				(1)The term
			 condition of employment means a term, condition, obligation, or
			 requirement that is part of the job offer, such as the term of employment, the
			 job responsibilities, the employee conduct standards, and the grievance
			 resolution process, and to which an applicant or prospective H–2C worker must
			 consent or accept in order to be hired for the position.
				(2)The term H–2C worker means a
			 nonimmigrant described in section 101(a)(15)(H)(ii)(c) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(ii)(c)).
				7.Effective date;
			 sunset; regulations
			(a)Effective
			 dateThe amendments made by
			 this Act shall take effect on the date that is 2 years after the date of the
			 enactment of this Act, and the Secretary of Agriculture shall accept petitions
			 to import an alien under sections 101(a)(15)(H)(ii)(c) and 218A of the
			 Immigration and Nationality Act (as added by sections 2 and 3 of this Act)
			 beginning on such date.
			(b)SunsetBeginning on the date that is 2 years after
			 the date of the enactment of this Act, no new petition to import an alien under
			 sections 101(a)(15)(H)(ii)(a) and 218 of the Immigration and Nationality Act (8
			 U.S.C. 1101(a)(15)(H)(ii)(a); 8 U.S.C. 1188) shall be accepted. The Department
			 of Labor H–2A program regulations published at 73 Fed. Reg. 77110 et seq.
			 (2008) shall be in force for all petitions approved under such sections
			 beginning on the date of the enactment of this Act.
			(c)RegulationsNot later than 18 months after the date of
			 the enactment of this Act, the Secretary of Agriculture shall promulgate
			 regulations, in accordance with the notice and comment provisions of section
			 553 of title 5, United States Code, to implement the Secretary’s duties under
			 this Act.
			
